                                                                         FIL D
                                                                            MAR O3 ZOZO
                                                                       Cl erk, U S District Court
                       UNITED STATES DISTRICT COURT                       D1stnct Of Montana
                           DISTRICT OF MONT ANA                                 Billings

                             BILLINGS DIVISION


                                               CV-19-130-BLG-SPW-TJC
  MONTANA ENVIRONMENTAL
  INFORMATION CENTER, et al.,
                                                    ORDER
                      Plaintiffs,

  vs.

  DAYID BERNHARDT, in his
  official capacity as Secretary of the
  United States Department of the
  Interior, et al. ,

                      Defendants.



        Consent to the jurisdiction of a United States Magistrate Judge having been

either withheld or met with objection,

        IT IS HEREBY ORDERED:

        1.    The case remains assigned to the Honorable Susan P. Watters, United

States District Judge, for all further proceedings and entry of judgment.

        2.    Pursuant to 28 U.S.C. §636(b)(l)(B), the case is referred to the

Honorable Timothy J. Cavan, United States Magistrate Judge, who will conduct all

necessary hearings and submit to the undersigned proposed findings of fact and
recommendations for the disposition of all motions excepted from the Magistrate

Judge's jurisdiction by 28 U.S.C. §636(b )(1 )(A).

      3.    The Clerk of Court is directed to forthwith notify the parties of the

making of this Order.

      DATED this - ~
                   - 'r'-
                       -       day of March, 2020.


                                      ~ e _ e , J ~ -~
                                       SlJSANP.WATTERS
                                       United States District Judge
